FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  2 h 2010
Kare@mah Beli-Bosr<>n, ) c\erk, u.s. oistricf and
) Bankrupf€¥ C°“"t-°'
Plaintiff, )
l _
v. ) civil Acrion No.  0285
)
JW Marriott Hotel, )
)
Defendant. )
MEMORANDUM OPlNION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, who lists her mailing address as a Landover Hills, Maryland, residence, sues
JW Marriott Hotel in the District of Columbia for allegedly barring her from the premises on
February l4, 2009. The complaint neither presents a federal question nor provides a basis for
diversity jurisdiction because no amount in controversy is pleaded. Accordingly, the complaint

will be dismissed. A separate Order accompanies this Memorandum Opinion.

/~é¢.».,/}i¢.,...,.a, §

Dare¢ February /7 ,2010 united sr:Aj/Disrri¢wudg'e'